Exhibit 10.33

X-RITE, INCORPORATED

EMPLOYEE STOCK OPTION AGREEMENT

UNDER THE X-RITE, INCORPORATED

2008 OMNIBUS LONG TERM INCENTIVE PLAN

This Employee Stock Option Agreement (“Agreement”) is made as of [DATE], (the
“Grant Date”), between X-RITE, INCORPORATED, a Michigan corporation (the
“Company”), and [NAME] (the “Optionee”).

1. Recital. The Company has adopted the X-Rite, Incorporated 2008 Omnibus Long
Term Incentive Plan, as amended from time to time (the “Plan”), which Plan was
approved by the Board and shareholders of the Company on August 20, 2008 and
October 28, 2008, respectively. Capitalized terms not otherwise defined herein
shall be defined according to the Plan. The Plan provides for the granting of
certain awards, including Stock Options, to employees of the Company.

2. Grant of Option. Pursuant to the Plan, the Company hereby grants to the
Optionee the option (the “Option”) to purchase from the Company a total of
[0000] shares of the Company’s Common Stock (“Stock”) with an exercise price of
[PRICE] per share, the Fair Market Value of a share of Stock on the Grant Date.
In no event shall the total number of shares of Stock subject to an Award in any
calendar year for any individual Optionee under the Plan exceed 500,000.

3. Term of Option. The Options will vest [ADD VESTING SCHEDULE]. The Options may
be exercised no later than ten (10) years after the Grant Date, subject to
earlier termination as provided in Paragraph 4 of this Agreement and under the
Plan.

4. Termination of the Option. Except as provided below, an Option may only be
exercised while the Optionee is employed by, or providing service to, the
Company, as an employee. Except as otherwise provided by the Committee, any
Option which is not otherwise exercisable as of the date on which the Optionee
ceases to be employed by the Company shall terminate as of such date.

(a) Termination of Employment Without Cause or Due to Disability or Retirement.
In the event the Optionee ceases to be employed by the Company due to retirement
or for any reason other than termination for Cause, any Option which is
otherwise exercisable by the Optionee shall be exercisable no later than the
expiration of a period of two (2) years following the Optionee’s termination of
employment for any such reason, subject to prior expiration of the term of the
Option and any other limitations imposed by the Plan.

(b) Termination of Employment For Cause. In the event the Optionee ceases to be
employed by the Company for Cause (as defined in the Plan), any Option held by
the employee shall terminate on the date that the employee ceases to be employed
by the Company. In addition, if the Committee determines that the Optionee has
engaged in conduct that constitutes Cause at any time while the Optionee is
employed by the Company, or after the Optionee’s termination of employment or
service, any Option held by the Optionee shall immediately terminate. In the
event the Committee determines that the Optionee has engaged in conduct that
constitutes Cause, in addition to the immediate termination of all Options, the
Optionee shall automatically forfeit all shares underlying any exercised portion
of an Option for which the Company has not yet delivered the share certificates,
upon refund by the Company of the Exercise Price paid by the Optionee for such
shares (subject to any right of setoff by the Company).

(c) Termination of Employment as a Result of Death. If the Optionee dies while
employed by the Company, any Option which is otherwise exercisable by the
Optionee shall terminate unless exercised within two years after the date on
which the Optionee ceases to be employed by the Company, but in any event no
later than the date of expiration of the Option. The Option shall be exercisable
by the personal representative of the Optionee’s estate or by any person or
persons who shall have acquired the Option directly from the Optionee by bequest
or inheritance, to the same extent that the deceased Optionee could exercise the
Option at the date of death.

(d) Termination of Option. If the Option is not exercised within whichever of
the exercise periods specified in this Agreement is applicable, the Option shall
terminate upon expiration of such exercise period.



--------------------------------------------------------------------------------

(e) Employment With Competitor. In the event that the Optionee engages in any
activity competitive to any business of the Company that is being actively
conducted or planned at the time of the Optionee’s termination of employment
with the Company, prior to the expiration of two (2) years after such
termination of employment, either directly or indirectly, as a proprietor,
partner, employee, officer, director, consultant, or holder of any equity
interest in any competitive entity (excluding less than a two percent
(2%) interest in any publicly traded entity), then the Option shall immediately
terminate and the Optionee shall forfeit all economic benefits derived by the
Optionee with respect to any part of the Option exercised at any time after six
(6) months prior to the Optionee’s termination of employment. Forfeiture of
economic benefits shall mean payment to the Company of an amount equal to the
difference between the price paid by the Optionee for shares received upon the
exercise of the Option and the Fair Market Value of those shares on the date of
exercise.

5. Notice of Exercise; Payment. To exercise the Option, in whole or in part, the
Optionee shall deliver written notice of exercise to the Company at its
principal executive offices (attention: Chief Executive Officer), unless the
Committee decides otherwise. The Option may be exercised at any time and from
time to time during the term of this Option, as to any part or all of the shares
covered hereby, but not as to less than one hundred (100) shares at any one
time, unless the number purchased is the total number at the time purchasable
under the Option. The Optionee’s notice shall: (a) state the election to
exercise the Option, the number of shares with respect to which it is being
exercised, and the address and social security number of the Optionee; (b) be
signed by the person entitled to exercise the Option and, if being exercised by
any person or persons other than the Optionee, be accompanied by proof,
satisfactory to legal counsel for the Company, of the right of such person or
persons to exercise the Option; (c) be accompanied by payment in full of the
Option Price for the shares to be purchased which shall be payable to the
Company, in whole or in part, in: (i) cash; (ii) shares of the Company already
owned by Optionee, valued at the Fair Market Value as of the date of the notice
of exercise; or (iii) Stock Appreciation Rights, if applicable; or by a
combination of these methods. The certificate or certificates for shares as to
which the Option shall be exercised shall bear any restrictive endorsement the
Company, in its sole discretion, deems necessary. In lieu of the delivery of
shares already owned by the Optionee, the Optionee may also provide the Company
with a notarized statement attesting to the number of shares owned for at least
six months, where upon verification by the Company, the Company may issue to the
Optionee only the number of incremental shares to which the Optionee is entitled
upon the exercise of the option. In accordance with the terms of the Plan,
payment may also be made by delivering a properly executed exercise notice to
the Company together with a copy of irrevocable instructions to a broker to
deliver promptly to the Company the amount of sale or loan proceeds to pay the
purchase price.

Shares delivered in payment shall be valued at their Fair Market Value at the
date of delivery. This Option may not be exercised if such exercise will
constitute a violation of applicable federal or state securities or other law or
valid regulations. As a condition to the exercise of this Option, the Company
may require the person exercising this Option to make any representations and
warranties to the Company as the Company may deem to be required by applicable
law or regulation. In any such event, no shares shall be issued unless and until
the Company is satisfied with the correctness of such representation and
warranty. Moreover, the Company in its discretion may postpone the issuance
and/or delivery of such Stock pending exchange listing, or registration or other
qualification of such shares under any state and/or federal law, rule or
regulation as the Company may consider appropriate. Upon exercise of all or any
portion of this Option and receipt of proper payment, the certificate or
certificates for the number of shares as to which the Option is exercised shall
be issued to and registered in the name of any person or persons exercising the
Option.

6. Tax Withholding. The exercise of the Option is subject to the satisfaction of
withholding tax or other withholding liabilities, if any, under federal, state
and local laws in connection with such exercise or the delivery or purchase of
shares pursuant hereto. The exercise of the Option shall not be effective unless
applicable withholding shall have been effected or obtained. The Optionee may
satisfy any such withholding tax obligation for the Option by tendering a cash
payment or in any other manner acceptable to the Committee in its sole
discretion.

7. Option Transferability. Except as provided below, the Option by its terms is
not transferable by the Optionee otherwise than by will or the laws of descent
and distribution, and is exercisable during the Optionee’s lifetime only by the
Optionee. Except as provided below, any attempted sale, transfer, assignment,
pledge, hypothecation or other disposition of the Option contrary to the terms
hereof, and any execution, levy, attachment or similar process upon the Option,
shall be without effect. The Option may be transferred to (a) the Optionee’s
spouse, (b) the Optionee’s descendants, or (c) a trust created primarily for the
benefit of the Optionee, the Optionee’s spouse and/or the Optionee’s descendants
(“Authorized Transferees”). Such rights and benefits (except any right to
further transfer) and obligations shall be determined as if the



--------------------------------------------------------------------------------

original Optionee continues to hold the Option, whereby provisions of the Plan
and this Agreement dealing with termination of employment, retirement,
disability or death of an Optionee will continue to refer to the original
Optionee notwithstanding a transfer to an Authorized Transferee.

8. Rights as a Shareholder. Neither the Optionee nor a transferee of this Option
shall have any rights as a shareholder with respect to any shares covered hereby
until the date he or she shall have become the holder of record of such shares.
No adjustment shall be made for dividends, distributions or other rights for
which the record date is prior to the date on which he or she shall have become
the holder of record thereof, except as provided in the Plan.

9. Other Plan Provisions. All rights of the Optionee and all obligations of the
Company with respect to the Option granted hereby or otherwise arising under
this Agreement are further limited and qualified as set forth in the Plan, and,
in the event of any conflict between provisions of the Plan and those of this
Agreement, the Plan provisions shall govern.

10. Successors. This Agreement shall inure to the benefit of and be binding upon
the parties and their respective successors.

This Agreement has been executed by the parties as of the date first set forth
above.

 

X-RITE, INCORPORATED By  

 

  OPTIONEE:  

 